In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1345V
                                        UNPUBLISHED


    JEFFREY WARBRITTON,                                     Chief Special Master Corcoran

                        Petitioner,                         Filed: February 26, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus and Diphtheria
                                                            (Td) Vaccine; Shoulder Injury
                       Respondent.                          Related to Vaccine Administration
                                                            (SIRVA)


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On September 3, 2019, Jeffrey Warbritton filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered left shoulder injuries related to vaccine
administration (“SIRVA”) as a result of a tetanus and diphtheria vaccine received on
August 24, 2018. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On February 26, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent agrees that “petitioner has satisfied the criteria set forth in

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
the Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation (“QAI”)
for SIRVA due to an intramuscular Tetanus and Diphtheria vaccination. That is, petitioner
had no relevant history of pain, inflammation, or dysfunction in his left shoulder; his pain
and reduced range of motion occurred within 48 hours of receipt of an intramuscular
vaccination; his symptoms were limited to the shoulder in which the vaccine was
administered; and no other condition or abnormality was identified to explain his
symptoms.” Id. at 4-5. Respondent further agrees that “petitioner has satisfied all legal
prerequisites for compensation under the Vaccine Act.” Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2